Case 2:18-cv-10758-JFW-RAO Document 41 Filed 04/24/19 Page 1 of 1 Page ID #:216




 1
 2                                                  DENIED
 3                                       BY ORDER OF THE COURT
 4                                     NO SHOWING OF GOOD CAUSE
 5                                                            4/24/19
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
     MGA ENTERTAINMENT, INC., a                  Case No.: 2:18-cv-10758-JFW(RAOx)
10
     California corporation,
11
                                                 Assigned to Hon. John F. Walter
                   Plaintiff,
12                                        [PROPOSED] ORDER ON
           vs.                            STIPULATION RE: HEARING
13
                                          DATE ON DEFENDANT’S
14   LOUIS VUITTON MALLETIER, S.A., MOTION TO DISMISS FIRST
15   a French société anonyme; and DOES 1 AMENDED COMPLAINT
     through 10, inclusive,
16                                        Old Hearing Date:  May 20, 2019
                  Defendants.             New  Hearing Date: June 10, 2019
17
18
19
             Based upon the Stipulation of the parties, and good cause appearing therefor,
20
             IT IS HEREBY ORDERED:
21
     The hearing on Defendant’s Motion to Dismiss the First Amended Complaint will be
22
     heard on Monday, June 10, 2019, at 1:30 p.m. in this Court, with any Opposition to be
23
     filed and served by May 13, 2019 and any Reply to be filed and served by May 28, 2019.
24
25
     DATED:
26                              JOHN F. WALTER, U.S. DISTRICT JUDGE
27
28



     117808400.2                    [PROPOSED] ORDER
